DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 4, 7 and 10, Lee (USPN 10,039,132) teaches transmitting, to a base station, a first radio resource control (RRC) including period information [Col. 8, lines 35-47]; and transmitting, to a second terminal, data based on the downlink control information [Col. 8 lines 35-47].  Bangolae et al. (USPN 10,904,933) teaches sending RRC message including configuration information associated with a sidelink configuration [Col. 12, lines 12-33].
However, Lee, Bangolae and other prior art, alone or in combination, do not teach the claimed features of claims 1, 4, 7 and 10 making all of the claims allowable in the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loehr et al. (USPN 10,869,296) teaches acquiring at least two sidelink grants and associating each of the acquired sidelink grants with one of at least two sidelink grant processes.  For each sidelink grant, radio resources are allocated according to the respective sidelink grant to perform a direct communication transmission of sidelink control information and of data over the direct sidelink connection, such that the transmitting user equipment performs a direct communication transmission per sidelink grant process with correspondingly-associated sidelink grant within the same transmission control period.
Aminaka et al. (USPN 10,568,154) teaches requesting wireless setting from the network which is received through wireless transceiver.  The wireless setting includes a wireless parameter for the side link communication with second wireless terminal of conditions which is not connectable with the network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chandrahas B Patel/Primary Examiner, Art Unit 2464